Citation Nr: 1819630	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  08-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an upper-respiratory (sinus or nasal) disability.

2.  Entitlement to service connection for bilateral ankle disability. 

3.  Entitlement to an initial compensable rating for the service-connected gastroesophageal reflux disease (GERD) prior to January 27, 2011, in excess of 10 percent prior to November 5, 2015, and a compensable rating thereafter.  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1987 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2016 rating decision of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma. 

In a June 2010 decision, as pertinent here, the Board remanded the Veteran's service connection claims for upper-respiratory disability, bilateral ankle disability, and GERD, for additional development, to include obtaining outstanding medical treatment records and providing the Veteran with VA examinations. 

In November 2014, as pertinent here, the Board remanded the above claims for an additional time to provide the Veteran with adequate VA examinations. 

By a January 2016 rating decision, the RO granted service connection for GERD and assigned a non-compensable rating prior to January 27, 2011, 10 percent prior to November 5, 2015, and a non-compensable rating thereafter. 

In November 2016, as pertinent here, the Board denied the Veteran's service connection claims for upper-respiratory disability and bilateral ankle disability.  At the time of the decision, the issue of initial increased rating for GERD was not ready for appellate review. 

The Veteran appealed the Board's November 2016 decision to the Court of Appeals for Veterans Claims (Court).  In October 2017, pursuant to a Joint Motion for Partial Remand, the Court issued an order vacating and remanding the Board's November 2016 decision, to the extent that it denied service connection for upper-respiratory disability and bilateral ankle disability.  The Board's determinations regarding the issues of service connection for erectile dysfunction and hypertension, as well as the Board's grant of higher ratings and earlier effective dates for those ratings for service-connected PTSD and headaches were not disturbed.  With regards to the issues of earlier effective date for service-connected PTSD and headaches, the Board notes that the Veteran perfected this appeal subsequent to the Board's November 2016 decision; however, the Board granted earlier effective date within its increased rating discussion of the issues.  Though, as indicated, at the time of the October 2017 Court Order, it was noted that the Veteran abandoned these claims.  

Subsequently, the Veteran perfected his appeal for the issue of initial increased rating for GERD and it was merged with the current appeal that was remanded by the Court.

The issues of entitlement to service connection for upper-respiratory disability and bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 27, 2011, the medical evidence shows that the Veteran's GERD has not resulted in epigastric distress with two or more of symptoms, to include dysphagia, pyrosis, regurgitation, or arm pain. 

2.  Resolving all reasonable doubt in the Veteran's favor, from January 27, 2011, forward, his GERD has resulted in epigastric distress with pyrosis, regurgitation, nausea, and abdominal pain, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Prior to January 27, 2011, the criteria for an initial compensable rating for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2017).




2.  For the period on appeal from January 27, 2011, to November 5, 2015, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, DC 7346 (2017).

3.  For the period on appeal from November 5, 2015, forward, the criteria for 10 percent rating, but no higher, for GERD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that in a July 2016 correspondence, which was submitted in conjunction with the Veteran's notice of disagreement with the assigned rating for GERD by the January 2016 rating decision, the Veteran's representative argued that the Board must grant increased rating for GERD, because the RO previously granted a 10 percent rating and now reduced it based on the November 2015 VA examination. 

In this regard, the Board notes that in this case, there was no reduction, but rather the RO granted staged rating for its initial grant of service connection for GERD.  Because this staged rating did not result in a reduction or discontinuance of compensation payments that were already being made, this does not constitute a reduction in compensation, and the process specified in 38 C.F.R. § 3.105(e) (2017) was not required.  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).  In any event, as will be discussed in detail below, the Board resolves all doubt in the Veteran's favor finding that a 10 percent disability rating is warranted. 

The representative further argued that the November 2015 VA examination was inadequate for rating purposes, since it was not reflective of the Veteran's ordinary, everyday life, and "instead used isolated snapshot of his physical condition in pristine environment when he was under no ordinary, everyday physical stress."  The representative cited Schafrath v. Derwinski, 1 Vet. App. 589 (1991), in support of this argument.  However, the Board finds that this argument is without merit.  Notably, in Schafrath, 1 Vet. App. at 594, the Court held that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  A review of the November 2015 VA examination report indicates that while the examiner marked "no" to the question whether the Veteran's VA claims file was reviewed, the examiner marked immediately under this answer that a review of the Veteran's service treatment records, VA treatment records, civilian medical records, and other evidence was reviewed.  In fact, the first 22 pages of the examination report were dedicated entirely to the Veteran's medical history regarding his GERD disability.  Therefore, the Board finds the November 2015 examination to be adequate for rating purposes. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

As applicable here, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that his GERD symptoms are worse than contemplated by the assigned ratings.

The RO has assigned a non-compensable rating for GERD prior to January 27, 2011; a 10 percent rating from January 27, 2011, to November 5, 2015; and a noncompensable rating thereafter.  GERD is rated as analogous to hiatal hernia under 38 C.F.R. § 4.114, DC 7346.  

Under DC 7346, a 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for GERD that manifests as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest schedular rating of 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The rating schedule does not provide a 0 percent rating for hiatal hernia.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2017).

Prior to January 27, 2011

Turning to the evidence, VA treatment notes dated in 2007 show complaints of acid reflux, though, no specific symptoms were identified. 

During a March 2007 VA examination for Gulf War Guidelines noted history of acid reflux, but examination of the Veteran was negative for this condition.  In addition, an upper GI examination was negative for any abnormalities. 

In May 2008, the Veteran underwent a VA examination, where he reported being diagnosed with GERD since 1990, but noted that it did not affect his general body health or weight.  There were no reports of dysphagia, heartburn, epigastric and scapular pain, arm pain, passing of black-tarry stools, nausea, or vomiting.  The examiner further stated that the Veteran had no hematemesis, reflux, and regurgitation of stomach contents.  It was noted that when symptoms do occur, they happen constantly.  He reported that he was never hospitalized nor had any surgery for this condition, and was only treated with Prilosec.  Imaging report noted GERD, marginal irregularity of the lower esophagus, which may indicate chronic esophagitis, and no evidence of ulcer or strictures. 

VA primary care notes dated in June 2008 shows a probable diagnosis of GERD although the upper GI study did not specifically show stricture ulceration and the normal upper GI did not "occlude acid reflux disease."  Additional primary care notes dated in September 2009 note complaints of acid reflux.  It further indicated that the esophagus showed normal swallowing reflex and there were no intrinsic esophageal abnormalities, no hiatal hernia, or GERD.  

In September 2009, the Veteran underwent an upper endoscopy (EGD), which showed no ulcers, tumor, stricture, esophagitis, or bleeding.  

After careful consideration of the above evidence, the Board finds that the Veteran's GERD does not warrant a compensable rating prior to January 27, 2011.  Although there was evidence of acid reflux complaints, there was no evidence of dysphagia, pyrosis, and regurgitation, or shoulder or arm pain.  In the absence of at least two of the above-mentioned symptoms, the criteria for a compensable rating is not met.  Therefore, the weight of the probative evidence is against assigning an initial compensable rating for GERD prior to January 27, 2011. 

From January 27, 2011, to November 5, 2015

As noted above, the RO assigned a 10 percent disability rating for the Veteran's GERD from January 27, 2011, to November 5, 2015.

Turning to the evidence, in January 2011, the Veteran underwent an additional VA examination, where he reported that he had stomach problem ever since he was in basic training in the military, and he was told he had acid reflux/GERD, and treated with some medication after going to sick call several times with acid reflux.  He further stated that he took antacid tablets several times a day.  Post-service, he continued to have heartburn, acid reflux, and right-side abdominal pain all the time, regardless of what he eats.  Per the Veteran's reports, the examiner identified two incidents of hospitalization/surgery for EGD in Hutchison, Kansas in the 1990s and in September 2009 at the JCM VAMC.  There was a history of nausea associated with GERD, which occurred daily, and by any meal or reclining position.  In addition, the examiner noted a history of esophageal distress, which occurred daily and resulted in moderate or sharp pain.  Other symptoms included daily heartburn/pyrosis and daily regurgitation.  There was no history or evidence of vomiting, dysphagia, hematemesis, melena, or esophageal dilation.  Lastly, upon review of the Veteran's EGD, results were normal with no evidence of esophagitis, stricture, ulcers, erosion, tumor, or bleeding.  

Diagnostic imaging of the upper GI tract and small bowel was conducted in March 2011.  Esophageal swallowing reflux was unremarkable and there was normal peristalsis.  There were no intrinsic mucosal abnormalities, and no evidence of hiatal hernia or GERD.  The impression was negative barium upper GI series and small bowel. 

Additional VA treatment notes dated from 2011 to 2015 note GERD on the active problem, but do not show any treatment for the disability.  

Here, the medical evidence shows that since the Veteran's GERD resulted in epigastric distress with pyrosis and regurgitation.  Thus, the Veteran has had two or more symptoms of GERD; to this extent, his symptoms are contemplated by the already assigned 10 percent rating during this period on appeal. 

The next-higher rating of 30 percent requires that the disability be manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

Although the Veteran's s GERD is manifested by epigastric distress, such distress is not shown to be persistently recurrent.  Rather, the Veteran's GERD and associated symptoms were self-controlled by over the counter medications.

Moreover, even considering the Veteran's epigastric distress with pyrosis, and regurgitation, these symptoms are not shown to be productive of considerable impairment or health.  Throughout this period on appeal, GERD symptoms and impairment were controlled by various medications, to include antacid tablets.  Further, the evidence of record does not demonstrate that any examiner, VA or private, assessed that symptoms of GERD were productive of considerable impairment of health, and the evidence does not otherwise show considerable impairment of health.  

Finally, there is no evidence that the Veteran's GERD is accompanied by substernal arm, or shoulder pain.

Based on the foregoing, the Board finds that a rating for GERD in excess of 10 percent is not warranted. 

From November 5, 2015 Forward

As noted above, the RO rated the Veteran's GERD as non-compensably disabling beginning November 5, 2015.  However, after a complete review of the record, the Board, resolving any doubt in the Veteran's favor, finds that a 10 percent disability rating is warranted during this time period as well. 

Turning to the evidence, in November 2015, the Veteran underwent an additional VA examination, where he reported trouble with heartburn.  He further stated that PPI medications helped somewhat for a while, but do not help as much anymore.  The examiner noted no major trouble with constipation or diarrhea, and no other abdominal pain except epigastric.  GERD symptoms included pyrosis, reflux, sleep disturbance, and nausea.  There was no evidence of stricture, spasm, or an acquired diverticulum of the esophagus.  No scars were noted.  The examiner indicated that the Veteran's GERD does not impact his ability to work. 

VA treatment notes dated from 2015 to present show continuous reports of GERD.  Notably progress notes dated in May 2017 indicate that the Veteran's acid-reflux has worsened and manifested by burning pain in his throat especially when he sleeps on the right side.  The Veteran indicated that he treated his reflux with over-the-counter antacid medications.

Although the Board notes that the November 2015 examiner did not list regurgitation as a symptom of the Veteran's GERD, he did not indicate that it was not present, and all of the Veteran's remaining GI symptoms were noted during this period on appeal.  Moreover, the Veteran competently reported that his medications were not helping as much as they had in the past, suggesting that he is not getting relief.  In other words, there is no indication that beginning November 2015 his GERD symptoms disappeared.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor to find that a 10 percent disability rating is warranted for GERD from November 2015.   

Nevertheless, the Veteran's level of GERD impairment does not meet the criteria for an even higher rating of 30 percent under DC 7346 from November 2015.  The competent medical records are not entirely clear on the number of GERD episodes that he experiences and whether they rise to the level of persistently recurrent episodes of epigastric distress.  Nonetheless, assuming for purposes of this analysis that the epigastric distress has been regarded as persistently recurrent, there is no evidence showing that his GERD has ever resulted in dysphagia and accompanied by substernal arm or shoulder pain, causing considerable impairment of health to warrant a higher rating.  Additionally, as mentioned above, throughout the entire period on appeal, upper GI studies were normal and did not show evidence of GERD.  Based on this body of evidence, the Board finds that the Veteran's GERD disability picture does not meet the criteria for the next higher 30 percent rating under DC 7346.

The Board also considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected GERD.  However, no higher or separate evaluation is warranted under any other diagnostic code.  The Board also finds that there was no period since the effective date of the grant of service connection during which the Veteran's GERD more nearly approximated the criteria for a rating higher than 10 percent.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to January 27, 2011, an initial compensable rating for GERD is denied. 

From January 27, 2011, to November 5, 2015, a rating in excess of 10 percent for GERD is denied. 


From November 5, 2015, forward, a 10 percent rating, but no higher, for GERD is granted. 


REMAND

In light of the October 2017 JMR, a remand is necessary in order to provide the Veteran with new VA examination for his respiratory disability claim, and to obtain an addendum medical opinion regarding his claim for bilateral ankle disability. 

The JMR found that the Board erred in relying on the lack of positive nexus on record to deny the Veteran's claim for a respiratory disability.  The JMR stated that while lack of positive nexus may render the evidentiary record insufficient to grant service connection, it does not necessarily follow that it renders the record sufficient to deny the claim.  The JMR concluded that the record indicate that the Veteran's cyst "may be associated with" his military service, and therefore, a VA examination was necessary.  Furthermore, the JMR found that the Board failed to address reasonably raised issues concerning the adequacy of the January 2011 and November 2015 VA examinations.  Specifically, the JMR noted that neither examiner considered the computer tomography (CT) scans detecting a mass in the right sphenoid sinus, which leads to questioning whether these VA examiners were "fully cognizant" of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Lastly, the JMR indicated that while the November 2015 examiner stated that x-rays were done on the date of the examination and were "clear," the record does not contain any radiology report. 

Similarly, with regard to the bilateral ankle disorder, the JMR found that the Board erred in not addressing the adequacy of the January 2011 and November 2015 VA examinations.  Specifically, the JMR noted that the record raises the question of whether the January 2011 VA examiner opinion was based on the correct facts, because a review of x-rays conducted later on the day of the examination could have been reviewed at the time of the examination.  Notably, a few days later, the x-rays report noted mild degenerative joint disease of the ankles, which is contrary to the examiner's findings that an examination of the ankles was normal.  In addition, the JMR found that the Board should either seek clarification from the November 2015 VA examiner or explain why no clarification is necessary, for the examiner's statement that there was no evidence of degenerative or traumatic arthritis.  Here again, it is unclear what imaging studies the VA examiner reviewed, and why the previous findings of degenerative arthritis was not reconciled.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA medical records are associated with the claims file. 

2.  Thereafter, provide the Veteran with an appropriate VA examination to determine the nature and etiology of any upper respiratory disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed. 

After review of the record and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Does the Veteran have a currently diagnosed upper respiratory disability, to include non-allergic vasomotor rhinitis, sinusitis, a retention cyst, turbinate hypertrophy, and a deviated nasal septum? 

Note: A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.

If a respiratory disability is NOT currently shown, the examiner MUST explain with specificity whether the prior diagnoses of non-allergic vasomotor rhinitis, sinusitis, a retention cyst, turbinate hypertrophy, and a deviated nasal septum resolved or are otherwise no longer display any pathology. 

(b) For any currently diagnosed respiratory disability, opine whether it had its onset during service or originated during service. 

(c) For any currently diagnosed respiratory disability, opine whether it was caused OR aggravated by any service-connected disability.

(d) If the examiner concludes that a current respiratory disability was not diagnosed throughout the entire period on appeal, and determines that prior diagnoses were made in error, then the examiner is asked to specifically address the Veteran's credible and competent lay assertions that since his return from the Gulf, he has been sinus problems, and opine whether these reported symptoms are considered an "undiagnosed illness."

The examiner's attention is called to the following: 

(i) Veteran reports that he was exposed to noxious chemicals during service, and suffered significant difficulty breathing through his nose, and his indication that post-service testing has corroborated his exposure to noxious chemicals by showing pesticides and anthrax in his system.  See August 2008 lay statement, and; (ii) March 2011 VAMC CT scan showing a 9mm cyst in the Veteran's right sphenoidal sinus, which raised the possibility that his sinus symptoms may be related to his sinus cyst. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  Thereafter, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's bilateral ankle disability.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  ** The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After review of the record, the examiner is asked to respond to the following: 

(a) Does the Veteran have a currently diagnosed bilateral ankle disability?  

Note: A current disability is defined as one diagnosed since the beginning of the claim and during its pendency. 

If the examiner determines that a bilateral ankle disability is NOT currently shown, the examiner MUST explain with specificity whether the mild degenerative joint disease of the ankles, which was noted in x-rays dated in January 2011 resolved or otherwise no longer displays any pathology. 

(b) For any currently diagnosed respiratory disability, opine whether it had its onset during service or originated during service. 

(c) For any currently diagnosed respiratory disability, opine whether it was caused OR aggravated by any service-connected disability.

The examiner's attention is called to the following: 

(i) The Veteran's credible lay assertions that he injured his ankles in basic training, but did not want to be "recycled" (and forced to repeat basic training), so he self-managed his pain, which was ongoing during basic training; and (ii) January 2011 x-rays showing bilateral ankle degenerative joint disease.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current bilateral ankle disability is not related to service.

4.  Then, readjudicate the service connection claims for respiratory and bilateral ankles disabilities on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


